Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 1 of 52 PageID #: 383




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------X
  DISABILITY RIGHTS NEW YORK,
  EVAN THOMAS,

                                         Plaintiffs,
                                                                      REPORT AND
                 -against-                                            RECOMMENDATION
                                                                      17-CV-6965-RRM-SJB
  NEW YORK STATE,
  ANDREW CUOMO,
       in his official capacity,
  OFFICE FOR PEOPLE WITH DEVELOPMENTAL
       DISABILITIES,
  KERRY A. DELANEY,
       in her official capacity,

                                          Defendants.
  ----------------------------------------------------------------X
  BULSARA, United States Magistrate Judge:

         Plaintiff Disability Rights New York (“DRNY”) commenced this action against

  New York State, Governor Andrew Cuomo (“Cuomo”), the Office for People with

  Developmental Disabilities (“OPWDD”), and its Acting Commissioner Kerry A. Delaney

  (“Delaney”) (collectively, “Defendants”) on November 30, 2017 alleging violations of

  Title II of the Americans with Disabilities Act (“ADA”) and Section 504 of the

  Rehabilitation Act (“Rehab Act”). (Compl. dated Nov. 30, 2017, Dkt. No. 1). On June 6,

  2018, DRNY filed an Amended Complaint, adding Evan Thomas (“Thomas”) as an

  individual Plaintiff for putative class action claims on behalf of others similarly situated.

  (Am. Compl. dated June 6, 2018, Dkt. No. 28).

         In broad strokes, the Amended Complaint alleges that Defendants have failed to

  timely discharge adults with disabilities from residential schools where they currently

  live to a more integrated community setting. (Id. ¶¶ 2-7). DRNY brought this suit on

  behalf of 300 adults—referred to in the Amended Complaint as Adults Awaiting
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 2 of 52 PageID #: 384




  Discharge—who do not oppose placement in a more integrated environment. (Id. ¶ 21).

  Defendants have moved to dismiss, asserting that, among other things, DRNY and

  Thomas lack standing to bring such claims. (Mot. to Dismiss filed Dec. 13, 2018, Dkt.

  No. 39 (“Defs.’ Mot.”) at 1). DRNY is New York State’s Protection and Advocacy

  system—that is, it is designated by the State to “litigate claims of abuse, neglect, and

  rights violations on behalf of individuals with disabilities,” (Am. Compl. ¶¶ 14, 21).

  DRNY argues that, because of this statute, it has standing to bring lawsuits on behalf of

  disabled persons in New York, whether or not the individual has consented to suit or

  joined the litigation. (Pls.’ Mem. of Law in Opp’n filed Dec. 13, 2018, Dkt. No. 42 (“Pls.’

  Mem.”) at 9). For the reasons discussed below, the Court concludes that DRNY’s broad

  view of its standing is incorrect. However, the individual Plaintiff, Evan Thomas, has

  standing, and his lawsuit may proceed. As such, the Court recommends the motion to

  dismiss be granted in part and denied in part.

                 FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         DRNY is an organization “authorized to pursue legal, administrative and other

  appropriate remedies . . . to ensure the protection of, and advocacy for, the rights of

  individuals with disabilities” in New York State. (Am. Compl. ¶ 19). DRNY operated

  formerly under the name Disability Advocates Incorporated (“DAI”), from 1989 to 2013,

  and as a contractor for the State’s Commission on Quality Care (“CQC”). (Id. ¶¶ 15-16).

  CQC was previously New York’s Protection and Advocacy (“P&A”) system from 1976 to

  2013. (Id. ¶ 15). The federal Developmental Disabilities Assistance and Bill of Rights

  Act (“DD Act”) requires states to establish P&A systems in order to receive federal

  funding. (Id. ¶ 14); see 42 U.S.C. § 15041 et seq. In May of 2013, DAI was appointed by




                                               2
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 3 of 52 PageID #: 385




  Cuomo to replace CQC as New York’s P&A system, and it changed its name to DRNY.

  (Id. ¶¶ 17-18).

         DRNY brought this suit on behalf of adults with disabilities in residential schools

  that have completed their education and are eligible for more integrated services within

  the community. (Am. Compl. ¶¶ 1-2, 21). “Residential schools” are educational

  placements available to those with disabilities until they reach the age of 21, at which

  point OPWDD is tasked with creating a discharge plan to integrate the adults into a

  more community-based setting. Children are placed in residential schools when it is

  determined that they “cannot be appropriately educated in the local school district or

  local educational programs due to the complexity of the child’s disability.” (Id. ¶ 121).

  The Amended Complaint describes residential schools as “segregated, regimented, and

  institutional setting[s] where all residents have disabilities.” (Id. ¶ 76). According to

  DRNY, there are at least 300 Adults Awaiting Discharge. (Id. ¶ 132).

         Thomas is one such Adult Awaiting Discharge. He is a 22-year-old with Prader-

  Willi Syndrome and moderate intellectual disability that “substantially limit[s] one or

  more of his major life activities, including eating, learning, processing information,

  concentration, and communicating.” (Id. ¶¶ 23, 27, 99). Thomas has been housed at a

  residential facility, Woods Services, Inc. (“Woods”), in Pennsylvania for the past 10

  years. (Am. Compl. ¶ 25). At Woods, Thomas faces “a variety of limitations to his

  personal freedom, including assigned roommates, set meals and meal times, staff access

  into personal quarters, and limited ability to access the community independently.” (Id.

  ¶ 28). Woods is located 185 miles from Thomas’s family, making it difficult for his

  mother, who has Lupus, to visit him. This results in an “extremely isolating”

  environment. (Id. ¶¶ 109-111). Although Thomas is qualified to live in a more


                                               3
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 4 of 52 PageID #: 386




  integrated residence and desires to do so, he has been awaiting a move to a New York

  community residence since 2017. (Id. ¶¶ 29, 115).

         Defendant OPWDD is a public entity operating under New York’s Mental

  Hygiene Law § 13.09. (Id. ¶¶ 47-48). Cuomo is the Governor of New York and is

  responsible for ensuring New York’s services conform with the Mental Hygiene Law, the

  ADA, and the Rehab Act. (Am. Compl. ¶¶ 39-40). He “is vested with the power to

  appoint subordinates and employees . . . including appointing the Acting Commissioner

  of OPWDD.” (Id. ¶¶ 41-42). Delaney is the Acting Commissioner of OPWDD and is

  responsible for its operation, including its programs for adults with disabilities. (Id.

  ¶¶ 51-52). Plaintiffs are suing both Delaney and Cuomo in their official capacities. (Id.

  ¶¶ 45, 53).

         These defendants “are responsible for coordinating and effectuating the

  discharge of Adults Awaiting Discharge to an integrated and appropriate setting in New

  York State when they age out of residential school at age 21.” (Id. ¶ 3). Plaintiffs allege,

  however, that Defendants do not begin planning for discharge with enough time to

  integrate adults with disabilities into community placements at a reasonable pace, thus

  causing individuals to be institutionalized for at least one year after they age out of

  residential school. (Am. Compl. ¶¶ 4-5, 9). For example, OPWDD has been responsible

  for Thomas’s residential placement since 2016 but has not presented a plan for

  community integration nor given him the opportunity to receive services in an

  integrated setting. (Id. ¶¶ 31-35). As a result, Thomas and other Adults Awaiting

  Discharge are “denied the opportunity to participate and/or benefit from OPWDD

  community-based services solely on the basis of their disability.” (Id. ¶ 10).




                                                4
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 5 of 52 PageID #: 387




         The Amended Complaint contains three causes of action: violations of (1) ADA’s

  Title II integration mandate, (id. ¶¶ 141-156); (2) ADA’s Title II reasonable modification

  mandate, (id. ¶¶ 157-172); and (3) Section 504 of the Rehab Act, (Am. Compl. ¶¶ 173-

  187). Plaintiffs seek a declaratory judgment, injunctive relief requiring Defendants to

  discharge Thomas and other similarly situated individuals, and injunctive relief

  requiring Defendants to begin the discharge process for students in residential schools

  at age 16 and develop written discharge plans by age 18. (Relief Requested, attached to

  Am. Compl., Dkt. No. 28 (“Prayer for Relief”) ¶¶ 1-3). Plaintiffs also seek compensatory

  damages and reasonable costs and attorney’s fees. (Id. at ¶¶ 5-6).

         Defendants filed a motion to dismiss on December 13, 2018 arguing that both

  DRNY and Thomas lacked standing and each had failed to allege a viable ADA or Rehab

  Act claim. (See Defs.’ Mot.; see also Defs.’ Mem. of Law in Supp. filed Dec. 13, 2018,

  Dkt. No. 40 (“Defs.’ Mem.”)). The same day, as per the Court’s bundling rule, Plaintiffs’

  response and Defendants’ reply were filed. (See Pls.’ Mem.; Defs.’ Reply Mem. of Law

  filed Dec. 13, 2018, Dkt. No. 43 (“Defs.’ Reply”)). The Court held oral argument on the

  motion on January 30, 2019. (See Min. Entry dated Jan. 30, 2019; Tr. of Mot. to

  Dismiss Hr’g on Jan. 30, 2019 filed Feb. 19, 2019, Dkt. No. 51 (“Jan. 30 Tr.”)).1 As

  explained below, the motion to dismiss should be granted in part.




         1 While this motion was pending, the Second Circuit held oral argument in
  Disability Rights New York v. New York, in which the standing of DRNY was an issue
  on appeal. The Second Circuit decided the case on abstention grounds and did not
  reach the question of standing. See Disability Rights N.Y. v. New York, 916 F.3d 129,
  131 n.1 (2d Cir. 2019).

                                              5
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 6 of 52 PageID #: 388




                                     DISCUSSION

  I.     Standing

         “Article III limits federal judicial power to ‘Cases’ and ‘Controversies,’ and

  standing to sue ‘limits the category of litigants empowered to maintain a lawsuit in

  federal court to seek redress for a legal wrong.’” Melito v. Experian Mktg. Sols., Inc.,

  923 F.3d 85, 93 (2d Cir. 2019) (citation omitted) (quoting Spokeo, Inc. v. Robins, 136 S.

  Ct. 1540, 1547 (2016)).

         A.     Legal Standards for Rule 12(b)(1) Motions

         “The party seeking to invoke the [jurisdiction] of the court bears the burden of

  establishing that he has met the requirements of standing.” Jaghory v. N.Y. State Dep’t

  of Educ., 131 F.3d 326, 329 (2d Cir. 1997); see also Lujan v. Defs. of Wildlife, 504 U.S.

  555, 561 (1992) (“The party invoking federal jurisdiction bears the burden of

  establishing [the elements of standing].”). “[T]o survive a defendant’s motion to dismiss

  for lack of subject matter jurisdiction [under Rule 12(b)(1)], a plaintiff must allege facts

  ‘that affirmatively and plausibly suggest that it has standing to sue.’” Brady v. Basic

  Research, L.L.C., 101 F. Supp. 3d 217, 227 (E.D.N.Y. 2015) (quoting Amidax Trading

  Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140, 145 (2d Cir. 2011)); see also Carter v. HealthPort

  Techs., LLC, 822 F.3d 47, 56 (2d Cir. 2016).2


         2Some cases suggest that standing can be raised as “either a Rule 12(b)(1) or a
  Rule 12(b)(6) motion.” Glasser v. Cohen, No. 05-CV-6993, 2008 WL 4104024, at *4 n.4
  (S.D.N.Y. Aug. 28, 2008). However, “standing is at heart ‘a jurisdictional prerequisite to
  a federal court’s deliberations,’” Thompson v. Cty. of Franklin, 15 F.3d 245, 248 (2d Cir.
  1994) (quoting Hodel v. Irving, 481 U.S. 704, 711 (1987)), and thus it is more
  appropriately analyzed under Rule 12(b)(1). All. for Envtl. Renewal, Inc. v. Pyramid
  Crossgates Co., 436 F.3d 82, 88 n.6 (2d Cir. 2006) (“Although we have noted that
  standing challenges have sometimes been brought under Rule 12(b)(6), as well as Rule
  12(b)(1), the proper procedural route is a motion under Rule 12(b)(1). The distinction is



                                                6
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 7 of 52 PageID #: 389




         Because the elements of standing “are not mere pleading requirements but rather

  an indispensable part of the plaintiff’s case, each element must be supported in the same

  way as any other matter on which the plaintiff bears the burden of proof, i.e., with the

  manner and degree of evidence required at the successive stages of the litigation.”

  Lujan, 504 U.S. at 561. “[A]t the pleading stage, standing allegations need not be

  crafted with precise detail, nor must the plaintiff prove his allegations of injury.” Baur

  v. Veneman, 352 F.3d 625, 631 (2d Cir. 2003); see also Lujan, 504 U.S. at 561 (“At the

  pleading stage, general factual allegations of injury resulting from the defendant’s

  conduct may suffice, for on a motion to dismiss we presume that general allegations

  embrace those specific facts that are necessary to support the claim.”) (quotations and

  alterations omitted).

         Furthermore, “[w]hen the Rule 12(b)(1) motion is facial, i.e., based solely on the

  allegations of the complaint or the complaint and exhibits attached to it,” a plaintiff is

  not required to come forth with evidence supporting her assertion of standing. Carter,

  822 F.3d at 56.3 The plaintiff has, at this stage, no evidentiary burden. Id. “[T]he court

  must accept as true all material factual allegations in the complaint and refrain from

  drawing inferences in favor of the party contesting jurisdiction.” Zirogiannis v. Seterus,


  important because a typical dismissal under Rule 12(b)(6), i.e., for failure to state a
  claim, is an adjudication on the merits with preclusive effect[.] Presenting and
  considering a challenge to lack of Article III standing under Rule 12(b)(1) avoids the
  needs to fashion a modified approach to a Rule 12(b)(6) motion that concerns
  standing.”) (citations omitted).

         3 On the other hand, if a defendant’s Rule 12(b)(1) motion is fact-based and she
  proffers evidence outside the pleadings, a plaintiff must “come forward with evidence of
  [her] own to controvert that presented by the defendant if the affidavits submitted on a
  12(b)(1) motion reveal the existence of factual problems in the assertion of jurisdiction.”
  Carter, 822 F.3d at 57 (quotations and alterations omitted). Defendants here present
  no evidence outside the pleadings, and their challenge is facial.

                                                7
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 8 of 52 PageID #: 390




  Inc., 221 F. Supp. 3d 292, 297 (E.D.N.Y. 2016) (quotations omitted), aff’d, 707 F. App’x

  724 (2d Cir. 2017); see also Amadei v. Nielsen, 348 F. Supp. 3d 145, 154 (E.D.N.Y. 2018)

  (“In cases . . . where a 12(b)(1) motion is based solely on the uncontroverted allegations

  of the complaint—a facial 12(b)(1) motion—the court must accept as true all material

  factual allegations of the complaint and draw all reasonable inferences in favor of

  Plaintiffs.”) (quotations and alterations omitted).

         “[A] court must dismiss a claim if, among other things, it determines that the

  plaintiff lacks standing to prosecute it.” Melrose Credit Union v. City of N.Y., 247 F.

  Supp. 3d 356, 363 (S.D.N.Y. 2017) (citing Bldg. & Constr. Trades Council v. Downtown

  Dev., Inc., 448 F.3d 138, 144 (2d Cir. 2006)), aff’d sub nom. Progressive Credit Union

  v. City of N.Y., 889 F.3d 40 (2d Cir. 2018); see also Mahon v. Ticor Title Ins. Co., 683

  F.3d 59, 62 (2d Cir. 2012) (“If plaintiffs lack Article III standing, a court has no subject

  matter jurisdiction to hear their claim.”) (quotations omitted).

         B.     Standing of DRNY

         The “irreducible constitutional minimum of standing,” Lujan, 504 U.S. at 560,

  requires the party invoking federal jurisdiction to show “(1) injury-in-fact, which is a

  ‘concrete and particularized’ harm to a ‘legally protected interest,’; (2) causation in form

  of a ‘fairly traceable’ connection between the asserted injury-in-fact and the alleged

  actions of the defendant; and (3) redressability, or a non-speculative likelihood that the

  injury can be remedied by the requested relief.” W.R. Huff Asset Mgmt. Co. v. Deloitte

  & Touche LLP, 549 F.3d 100, 106-07 (2d Cir. 2008) (quoting Lujan, 504 U.S. at 560-

  61). “Supplementing these constitutional requirements,” there is a “prudential doctrine

  of standing” that encompasses “several judicially self-imposed limits on the exercise of




                                                8
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 9 of 52 PageID #: 391




  federal jurisdiction.” United Food & Commercial Workers Union Local 751 v. Brown

  Grp., Inc., 517 U.S. 544, 551 (1996).

         Defendants do not challenge DRNY’s standing with respect to the three

  constitutional requirements for standing—injury, causation, and redressability. Instead,

  their motion rests on the additional “prudential” standing requirements. “Prudential

  standing” encompasses a series of judicially-created doctrines that limit the cases that

  may be heard in federal court. That is, they are rules that derive not from Article III, but

  from the courts’ own maximization of “administrative convenience and efficiency.” Id.

  at 557; see also Kowalski v. Tesmer, 543 U.S. 125, 128 (2004) (“The doctrine of standing

  asks whether a litigant is entitled to have a federal court resolve his grievance. This

  inquiry involves both constitutional limitations on federal-court jurisdiction and

  prudential limitations on its exercise.”) (quotations omitted).

         There are three “broad” categories of “prudential standing” rules. Lexmark Int’l,

  Inc. v. Static Control Components, Inc., 572 U.S. 118, 126 (2014). The first is the third-

  party rule: the bar on a litigant from “raising another person’s legal rights.” Id.

  (quotations omitted). The second is the “rule barring adjudication of generalized

  grievances,” and the third is “the requirement that a plaintiff’s complaint fall within the

  zone of interests protected by the law invoked.” Id. (quotations omitted).

         The standing question in this case concerns limits of the first prudential barrier—

  the third-party standing bar. The third-party standing bar provides that a litigant

  “generally must assert his own legal rights and interests, and cannot rest his claim to

  relief on the legal rights or interests of third parties.” Warth v. Seldin, 422 U.S. 490,

  499 (1975); see also Keepers, Inc. v. City of Milford, 807 F.3d 24, 39 (2d Cir. 2015).




                                               9
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 10 of 52 PageID #: 392




  This prohibition

         assumes that the party with the right has the appropriate incentive to
         challenge (or not challenge) governmental action and to do so with the
         necessary zeal and appropriate presentation. It represents a healthy
         concern that if the claim is brought by someone other than one at whom the
         constitutional protection is aimed, the courts might be called upon to decide
         abstract questions of wide public significance even though other
         governmental institutions may be more competent to address the questions
         and even though judicial intervention may be unnecessary to protect
         individual rights.

  Kowalski, 543 U.S. at 129 (quotations and citations omitted). The bar is not “absolute,”

  and “there may be circumstances where it is necessary to grant a third party standing to

  assert the rights of another.” Id. at 129-30.

         One such exception is “associational standing.” The doctrine of “associational

  standing addresses those cases where an organization seeks to assert its members’

  injury, but the organization itself has not suffered any injury. United Food, Inc., 517

  U.S. at 552. Defendants’ motion first argued that DRNY cannot establish “associational

  standing.” (See Defs.’ Mem. at 7-12). DRNY, in response, disclaimed any reliance on

  associational standing. (See Pls.’ Mem. at 9-10). It argued, instead, that as a P&A

  system it was authorized to bring claims on behalf of others. According to DRNY the

  law creating P&A systems establishes statutory authorization to bring lawsuits on behalf

  of the Adults Awaiting Discharge. (See id. at 10-13). And it contends this statutory

  authorization is sufficient to overcome any prudential restraints on DRNY’s standing.

         The Court disagrees. DRNY, even though authorized under statute to bring

  claims on behalf of others, is asserting injuries that it did not suffer, but were suffered

  by third-parties. In this Circuit, there is a bar on such third-party standing.

  “Associational standing” is one means to overcome that prohibition; but that is a

  doctrine that DRNY argues is inapplicable. But what DRNY asserts in its place—a kind


                                                  10
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 11 of 52 PageID #: 393




  of “statutory authorization to sue”—is not an exception to the barrier on third-party

  standing. The Court first discusses associational standing, because the parties spill

  much ink on the topic and understanding associational standing is helpful to

  understand both parties’ current position on standing. And then the Court explains why

  the standing doctrine DRNY espouses still does not permit it to sue on behalf of the

  Adults Awaiting Discharge.

         The test for “associational standing” developed from a trilogy of Supreme Court

  cases—Warth v. Seldin, 422 U.S. 490 (1975), Hunt v. Washington State Apple

  Advertising Commission, 432 U.S. 333 (1977), and Automobile Workers v. Brock, 477

  U.S. 274 (1986)—and requires a plaintiff organization to demonstrate: (1) “its members

  would otherwise have standing to sue in their own right”; (2) “the interests it seeks to

  protect are germane to the organization’s purpose”; and (3) “neither the claim asserted

  nor the relief requested requires the participation of the individual members in the

  lawsuit.” Hunt, 432 U.S. at 343. These three elements are referred to as the Hunt

  requirements or Hunt elements.

         Whether DRNY has associational standing to assert its members’ rights was first

  addressed—though not decided—by the Second Circuit in Disability Advocates, Inc. v.

  New York Coalition for Quality Assisted Living, Inc., 675 F.3d 149 (2d Cir. 2012)

  (hereinafter “DAI”). When DAI was filed in the Eastern District of New York, New York

  had “designated the Commission on Quality of Care and Advocacy for Persons with

  Disabilities [CQC] as the State’s P & A system for persons with mental illness.” Id. at

  153. CQC contracted with Disability Advocates, Inc. (“DAI”)—DRNY’s predecessor—to

  provide those protection and advocacy services. Id.




                                              11
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 12 of 52 PageID #: 394




         In 2003, DAI sued various New York state officials and agencies—namely, the

  New York State Department of Health, the New York State Department of Mental

  Health, the commissioners of those two agencies, and the Governor of New York—on

  behalf of New Yorkers with mental illness who “reside, or might one day reside, in

  specified ‘adult homes’ in New York City.” Id. at 154. The lawsuit, like the present one,

  raised alleged violations of the integration mandate of Title II of the ADA and Section

  504 of the Rehab Act. Id.

         The question before the Second Circuit was whether DAI had associational

  standing to bring such a suit. DAI, 675 F.3d at 152. Specifically, the issue was whether

  DAI could satisfy the first prong of the associational standing test, i.e., demonstrate that

  DAI’s constituents would have standing to sue in their own right. Id. at 157. DAI was—

  and DRNY now remains—a non-membership organization. A non-membership

  organization may sue on behalf of their constituents only if they “function effectively as

  a membership organization.” Id. (quotations and alterations omitted). This ensures

  that the organization has a constitutionally sufficient “stake in the controversy.” Vill. of

  Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 261-62 (1977). To meet

  this requirement, the organization’s “constituents must nevertheless possess sufficient

  ‘indicia of membership.’” Mental Hygiene Legal Serv. v. Cuomo, 609 F. App’x 693, 695

  (2d Cir. 2015) (quoting Hunt, 432 U.S. at 344); DAI, 675 F.3d at 158. In Hunt, for

  instance, the plaintiff, the Washington State Apple Advertising Commission, was a state

  agency—not a private organization—that had no members and was not a membership

  organization. Hunt, 432 U.S. at 344. Nevertheless, it had sufficient “indicia of

  membership” because its constituents (the apple growers and dealers in Washington)

  elected the members of the Commission and financed it. Id. at 344-45.


                                               12
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 13 of 52 PageID #: 395




         P&A systems are required to establish an advisory council chaired by individuals

  who have or are receiving mental health services or their family members, among

  others, and a grievance system to ensure clients have full access to the P&A system’s

  services. 42 U.S.C. § 10805(a). When DAI was decided, there was a circuit split on

  whether such features constituted sufficient “indicia of membership” to confer

  associational standing on a P&A system. Two circuits—the Ninth and Eleventh—

  concluded that a P&A system did have associational standing. See Or. Advocacy Ctr. v.

  Mink, 322 F.3d 1101, 1110 (9th Cir. 2003); Doe v. Stincer, 175 F.3d 879, 886 (11th Cir.

  1999). Two other circuits—the Fifth and Eighth—reached the opposite conclusion. See

  Ass’n for Retarded Citizens of Dall. v. Dall. Cty. Mental Health & Mental Retardation

  Ctr. Bd. of Trs., 19 F.3d 241, 244 (5th Cir. 1994); Mo. Prot. & Advocacy Servs., Inc. v.

  Carnahan, 499 F.3d 803, 810 (8th Cir. 2007).

         The circuit split has not been resolved. The Supreme Court has not decided the

  issue. Nor has the split deepened. No other circuit has addressed the question. In DAI,

  although identifying the divergent views, the Second Circuit found it unnecessary to

  decide whether a P&A system has associational standing, because DAI was not a P&A

  system, but a contractor of such a system. DAI, 675 F.3d at 158 (“We need not—and do

  not—decide which of our sister circuits has the better of this argument[.]”).4

         After DAI was decided, DAI changed its name to DRNY and became New York’s

  P&A system. DRNY is no longer just a contractor. (Am. Compl. ¶¶ 16-18). And now



         4The court did determine that, as a contractor, DAI did not have associational
  standing. It did so for a number of reasons, including the fact that there was “scant
  evidence in the record that the individuals with mental illness whom DAI purports to
  represent have the power to elect its directors, make budget decisions, or influence
  DAI’s activities or litigation strategies.” DAI, 675 F.3d at 158-59.

                                              13
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 14 of 52 PageID #: 396




  DRNY has brought a lawsuit similar to the one it previously brought—namely, one that

  sues New York state agencies and officials for violating the ADA and Rehab Act’s

  integration mandate and the ADA’s reasonable modification mandate. DRNY’s lawsuit

  challenges the continued institutionalization of adults with disabilities in residential

  schools after their education is complete. (Id. ¶¶ 9-10). Again, as they did in DAI, the

  New York State defendants have challenged the organization’s standing.

         DRNY had a straightforward avenue to demonstrate standing: address the

  question left open in DAI, i.e., whether a P&A system has associational standing. That

  is, DRNY could have argued why the approach of the Ninth and Eleventh Circuits—

  which found that a P&A system has associational standing—is the correct one and one

  that the Second Circuit can be expected to adopt on appeal. To do so, DRNY would have

  marshalled the arguments demonstrating that although it has no “members,” the

  structure of a P&A system and the relationship between DRNY and the people it serves

  demonstrate that its constituents have the “indicia of membership.” And as a result, the

  argument would go, DRNY can sue on behalf of those individuals with disabilities, even

  though DRNY itself suffered no injury.

         DRNY has chosen not to follow this path. It has disavowed it and any attempt to

  show that it has associational standing. In response to Defendants’ motion to dismiss,

  which argued that DRNY failed to satisfy any of the three elements for associational

  standing, DRNY stated that it did not need to make such a showing. It stated, “DRNY is

  not asserting ‘associational standing’ in this case, as set forth in Hunt[.]” (Pls.’ Mem. at

  9). When asked at oral argument why it had failed to address the circuit split identified

  in DAI, DRNY said the same thing: it was not trying to prove associational standing.

  (Jan. 30 Tr. at 30:15-19 (“DRNY is not asserting associational standing, is not relying on


                                               14
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 15 of 52 PageID #: 397




  any of the other circuit cases, which we firmly believe rely upon Hunt, to come to the

  conclusion of whether a P&A has standing or does not have standing.”); id. at 42:25-

  43:7 (The Court: “[Y]ou are not resting at all on—and you’re not asking this court to

  decide the bracketed question in DAI[.]” Ms. Monthie: “Right.” The Court: “[W]hich of

  the four circuits has the better of the argument? You’re not asking me to predict that?”

  Ms. Monthie: “I’m not asking you to predict that.”); Pls.’ Mem. at 12 (“Defendants’

  reliance on Hunt is misplaced. The Hunt analysis pertains to the presence or absence of

  associational standing, which DRNY has not asserted in this case.”)).

         This position is a complete mystery to this Court. The cases that hold that a P&A

  system like DRNY has associational standing are legion. See, e.g., Ind. Prot. &

  Advocacy Servs. Comm’n v. Comm’r, Ind. Dep’t of Corr., 642 F. Supp. 2d 872, 880 (S.D.

  Ind. 2009) (“Congress granted IPAS standing by statute, and IPAS has sufficiently pled

  actual injury to its constituents so as to meet the constitutional requirements of Article

  III standing under Hunt[.]”); N.J. Prot. & Advocacy, Inc. v. Davy, No. 05-CV-1784,

  2005 WL 2416962, at *2 (D.N.J. Sept. 30, 2005) (“This Court is more persuaded by the

  approach of the Eleventh and Ninth Circuits in finding that persons with mental illness

  are the functional equivalent of members of PAMII organizations like NJP & A for

  purposes of associational standing.”); Univ. Legal Servs., Inc. v. St. Elizabeths Hosp.,

  No. 05-CV-585, 2005 WL 3275915, at *5 (D.D.C. July 22, 2005) (“PAIMI authorizes

  organizations like ULS to pursue claims for system-wide change on their own behalf as

  an advocacy organization under § 10805(a)(1)(B) and seek legal remedies on behalf of

  individuals meeting the criteria under § 10805(a)(1)(C). By providing such entities this

  authority to sue on behalf of their constituents, Congress has cleared away any non-

  constitutional impediments for ULS—including the third prong of Hunt—in the


                                              15
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 16 of 52 PageID #: 398




  situations stated in § 10805.”); Risinger v. Concannon, 117 F. Supp. 2d 61, 71 (D. Me.

  2000) (“Given the Supreme Court’s reasoning in Hunt and the indicia of membership

  evidenced by the statutory scheme providing for the participation of the beneficiaries of

  DRC’s activities, the Court chooses to follow the Eleventh Circuit’s reasoning and

  concludes that DRC’s status as a nonmembership organization does not preclude its

  standing to sue on behalf of the individuals it is charged with protecting.”) (citations

  omitted).

         Not only does DRNY not cite any of these cases, but it disavows them by

  disclaiming any reliance on—or desire to establish—associational standing. Of course,

  for this Court to determine that DRNY has associational standing, DRNY would have to

  satisfy the three elements of Hunt. Perhaps unwilling or unable to make that showing,

  DRNY has resorted to a different standing doctrine.

         Instead, DRNY argues that it has “representational standing.” Its theory is that

  Congress may confer standing upon any entity or organization via statute. (Jan. 30 Tr.

  at 30:21-25 (“Congress can . . . create a relationship through statute to permit

  standing[.]”)). According to DRNY, if a statute does so, that ends the standing inquiry;

  no further inquiry is required. DRNY argues that “representational standing” only

  requires it to demonstrate that the P&A statute authorizes DRNY to bring a lawsuit.

  (See Pls.’ Mem. at 10-13). This standing doctrine is one of DRNY’s own creation that has

  no support in any caselaw—Supreme Court or otherwise—and has never been applied to

  a P&A system. DRNY’s litigation strategy is entirely divorced from, and has no support

  in, the doctrinal underpinnings of standing.

         DRNY tries to argue that its peculiar “representational standing” doctrine has its

  roots in the Supreme Court’s decision in United Food and Commercial Workers Union


                                               16
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 17 of 52 PageID #: 399




  Local 751 v. Brown Group, Inc. (See Pls.’ Mem. at 9-10). The argument has no merit.

  In United Food, the Supreme Court addressed whether a union had standing to sue for

  an employee’s back wages under the federal Worker Adjustment and Retraining

  Notification Act (“WARN Act”). 517 U.S. at 545-46. The WARN Act obligates certain

  employers to provide notice to employees before a mass layoff or plant closing; failure to

  do so requires the employer to provide backpay, and the statute authorizes a union to

  sue for the employee’s wages. Id. By authorizing the union to sue, the WARN Act did

  not require the individual employee to participate in the litigation. The question

  presented to the Supreme Court was whether the union had associational standing. In

  particular, the Court decided whether the third Hunt element—the requirement that the

  claim asserted or relief sought does not require participation of the individual member—

  can be abrogated by statute. Id. at 546, 551. The first two Hunt elements were not at

  issue in United Food. The union had established that its members would otherwise

  have standing to sue in their own right and the interests it sought to protect were

  germane to its purpose. Id. at 553-54.

         The Supreme Court held that the third Hunt element could be abrogated by

  statute. That is, the fact that the individual employee was not participating in the

  lawsuit did not prevent an organization from having standing, as long as Congress

  authorized the organization’s involvement. And in the WARN Act Congress did

  authorize a union to bring a suit on behalf of its member employees. Id. at 558

  (“Because Congress authorized the union to sue for its members’ damages, and because

  the only impediment to that suit is a general limitation, judicially fashioned and

  prudentially imposed, there is no question that Congress may abrogate the

  impediment.”).


                                              17
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 18 of 52 PageID #: 400




         DRNY contorts this holding to argue that United Food announced another type of

  standing, a non-associational version, that permits Congress to simply confer standing

  upon an organization. This is a gross misreading of United Food.

         First and foremost, United Food is indisputably an associational standing case.

  The case was framed as one about associational standing, from the question presented

  in the certiorari grant to the extended discussion of the doctrine in the opinion itself.

  517 U.S. at 551 (“The question here is whether a bar to the union’s suit found in the test

  for so-called associational standing is constitutional and absolute, or prudential and

  malleable by Congress.”). In the more than two decades since United Food was decided,

  no court has applied the case to a P&A system without discussing the case in terms of

  associational standing. See, e.g., Mink, 322 F.3d at 1109-13; Mental Hygiene Legal

  Serv. v. Cuomo, 13 F. Supp. 3d 289, 293-94 (S.D.N.Y. 2014), aff’d, 609 F. App’x 693 (2d

  Cir. 2015); Mental Disability Law Clinic v. Hogan, No. 06-CV-6320, 2008 WL

  4104460, at *5-6 & n.8 (E.D.N.Y. Aug. 29, 2008); Risinger, 117 F. Supp. 2d at 68-71.

  Therefore, to properly fall within United Food, DRNY has to establish that it had

  associational standing. That means DRNY would have to demonstrate that it could

  satisfy each of the three Hunt elements; and as a non-membership organization, that

  requires showing its constituents have “indicia of membership.” DAI, 675 F.3d at 157.

  As explained, DRNY makes no attempt to meet that test, having disavowed associational

  standing.

         Although United Food contains the unremarkable statement that associational

  standing is “only one strand” of “representational standing,” the Supreme Court was not

  announcing a new doctrine. See United Food, 517 U.S. at 557. The concept of

  “representational standing,” the idea that one can raise the interests of others, is present


                                               18
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 19 of 52 PageID #: 401




  in a multitude of cases. “In several cases, [the Supreme Court] has allowed standing to

  litigate the rights of third parties when enforcement of the challenged restriction against

  the litigant would result indirectly in the violation of third parties’ rights.” Warth, 422

  U.S. at 510 (citing Doe v. Bolton, 410 U.S. 179, 188 (1973); Griswold v. Connecticut, 381

  U.S. 479, 481 (1965); Barrows v. Jackson, 346 U.S. 249 (1953)). Membership

  organizations can sue on behalf of its members. Id. at 511. A non-membership

  organization can sue because of its association to its constituents. Hunt, 432 U.S. at

  344-45; see also N.Y. State Club Ass’n, Inc. v. City of N.Y., 487 U.S. 1, 9 (1988). These

  types of “representational standing” are exceptions to the third-party standing bar.

  Associational standing is one such exception. Another exception—discussed below—is

  based upon the relationship between the plaintiff and individuals who cannot raise their

  own claims. Ultimately, however, that such exceptions were referred to in United Food

  as “representational standing” does not mean—as DRNY argues—that a new doctrine

  was developed by the Supreme Court.

         The other cases DRNY cites do not interpret United Food to create a new category

  of standing. (See Pls.’ Mem. at 11-12). These cases are properly understood as

  associational standing cases, a doctrine that DRNY is not relying upon and has

  disavowed. In Goldstein v. Coughlin, the Court held that a P&A system “need show no

  injury to itself in order to have standing.” 83 F.R.D. 613, 614 (W.D.N.Y. 1979). That is a

  conclusion tethered to associational standing—the doctrine presupposes that the

  organization has suffered no injury itself. See Hunt, 432 U.S. at 342 (“[A]n association

  may have standing to assert the claims of its members even where it has suffered no

  injury from the challenged activity[.]”). Goldstein relies upon the other case cited by

  DRNY: Naughton v. Bevilacqua, 458 F. Supp. 610 (D.R.I. 1978), aff’d, 605 F.2d 586 (1st


                                               19
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 20 of 52 PageID #: 402




  Cir. 1979). Naughton concluded that Rhode Island’s P&A system need not show a

  separate injury from a mentally disabled resident to intervene on his behalf. Id. at 616

  n.3. In reaching this conclusion, Naughton relied on Sierra Club v. Morton, 405 U.S.

  727 (1972). See Naughton, 458 F. Supp. at 616 n.3. Sierra Club is also an associational

  standing case; it held that an organization could not have standing if it claims no injury

  itself and does not represent a member who has suffered injury. 405 U.S. at 739-40. It

  was because of Sierra Club that organizations were forced to assert claims of members.

  See Hunt, 432 U.S. at 342-43 (citing Sierra Club, 405 U.S. at 739, and articulating

  requirements for associational standing); Warth, 422 U.S. at 511 (“The association must

  allege that its members, or any one of them, are suffering immediate or threatened

  injury as a result of the challenged action of the sort that would make out a justiciable

  case had the members themselves brought suit.”) (citing Sierra Club, 405 U.S. at 734).

  In sum, the cases cited by DRNY do not hold that a P&A system automatically has

  standing; they are associational standing cases.

         If DRNY is not using associational standing, it must qualify for some exception to

  the third-party standing bar. “‘Typically, a plaintiff who asserts the claims of a third

  party can obtain standing by establishing (1) a close relationship to the injured party and

  (2) a barrier to the injured party’s ability to assert its own interests.’” Keepers, 807 F.3d

  at 41 (quoting Smith v. Hogan, 794 F.3d 249, 255 (2d Cir. 2015)). DRNY could have

  made such an argument in this case. It could have argued that, for instance, as a P&A

  system it has a unique relationship to its disabled patients and those patients cannot, for

  a multitude of reasons, litigate their own claims. It did not do so. DRNY’s brief makes

  no mention of any particular barriers to suit; importantly, neither does the Amended

  Complaint.


                                               20
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 21 of 52 PageID #: 403




         DRNY is bringing claims on behalf of others: those individuals who have not been

  integrated from their residential schools. In doing so, DRNY runs headlong into the

  third-party standing bar, which prohibits a plaintiff from asserting the injuries of

  another. The Supreme Court has “adhered to th[is] rule.” Kowalski, 543 U.S. at 129.

  DRNY has failed to allege or demonstrate that an exception to the prohibition on third-

  party standing applies to it. DRNY therefore lacks standing, and its claims must be

  dismissed. See, e.g., Weiss v. Inc. Vill. of Sag Harbor, 762 F. Supp. 2d 560, 571

  (E.D.N.Y. 2011) (dismissing claim for failure to establish third-party standing

  exception); Juvenile Matters Trial Lawyers Ass’n v. Judicial Dep’t, 363 F. Supp. 2d

  239, 246, 248, 251 (D. Conn. 2005) (granting motion to dismiss for failure of an

  organization to establish standing in its own right, failure to establish associational

  standing, and failure to overcome the third-party standing doctrine).

                                 *              *             *

         The Supreme Court—in 2014 in Lexmark International, Inc. v. Static Control

  Components, Inc.—addressed the third prudential barrier to standing: the “zone of

  interests” requirement. The Supreme Court held—in addressing a plaintiff’s standing to

  bring a claim under the Lanham Act—that “[w]hether a plaintiff comes within the zone

  of interests is an issue [of] whether [the] legislatively conferred cause of action

  encompasses a particular plaintiff’s claim.” 572 U.S. at 127 (quotations omitted). In

  other words, if a federal statute permits a plaintiff to bring a claim, a court may not

  conclude that the plaintiff is outside of the “zone of interests” that the law protects and

  thereby preclude the lawsuit. Id. at 128 (“[W]e ask whether [plaintiff] has a cause of

  action under the statute. . . . [A court] cannot limit a cause of action that Congress has

  created merely because ‘prudence’ dictates.”).


                                               21
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 22 of 52 PageID #: 404




         Lexmark is not about the third-party bar. The Supreme Court went out of its way

  to point out that it was not addressing the third-party rule or whether that doctrine was

  properly considered a prudential rule or instead rooted in Article III. Id. at 127 n.3

  (“This case does not present any issue of third-party standing, and consideration of that

  doctrine’s proper place in the standing firmament can await another day.”).

  Nonetheless, having concluded that the “zone of interests” bar to standing must give

  way when a statute confers standing on a plaintiff, it is not a stretch to argue that other

  prudential limitations, like the third-party bar, cannot preclude a plaintiff authorized to

  sue by statute.

         Indeed, the Supreme Court has previously suggested that the third-party bar is a

  question of statutory authorization. U.S. Dep’t of Labor v. Triplett, 494 U.S. 715, 721

  (1990) (“Whether a litigant can assert the rights of a third party under a particular

  statute is closely related to the question whether a person in the litigant’s position would

  have a right of action on the claim.”) (quotations omitted). And one scholar of

  constitutional law has pointed out that “zone of interests” standing is coextensive with

  the third-party bar. See Lawrence H. Tribe, American Constitutional Law § 3-19, at 446

  (3d ed. 2000) (“Properly conceived, the zone-of-interest inquiry is part of third-party

  standing analysis: to say that a particular plaintiff’s claim does not fall within the zone of

  interests . . . is another way of saying that the right claimed is one possessed not by the

  party asserting it, but rather by others, and that the plaintiff will not have standing to

  assert a violation of these rights of absent third parties, whose claims would fall within

  the applicable zone of interests.”). Presumably this is why the Second Circuit recently

  noted that “[t]here is considerable uncertainty as to whether the third-party standing

  rule continues to apply following [Lexmark]” and that “[i]n Lexmark, the Supreme


                                               22
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 23 of 52 PageID #: 405




  Court cast doubt on the entire doctrine of prudential standing.” N.Y. State Citizens’

  Coal. for Children v. Poole, 922 F.3d 69, 75 (2d Cir. 2019).

         But at this point, the bar to third-party standing remains. DRNY for its part does

  not cite to Lexmark, let alone argue that Lexmark should be extended to override the

  third-party bar. The Second Circuit continues to apply the third-party bar after

  Lexmark. E.g., id; Keepers, 807 F.3d at 45. To overcome that bar and assert the rights

  of the mentally disabled in New York, DRNY was required to show that an exception to

  that prohibition applied. E.g., Poole, 922 F.3d at 75-76. It did not, and its claims must

  be dismissed.5

         C.     Standing of Individual Plaintiff Thomas

         As stated earlier, in order to have standing, a plaintiff must satisfy three

  elements: (1) injury-in-fact; (2) causation; and (3) redressability. Lujan, 504 U.S. at

  560-61. Defendants argue Thomas has failed to plead sufficient facts as to each of the

  three elements of standing. (See Defs.’ Mem. at 12-16).6


         5  Even if DRNY had demonstrated its qualification for an exception to the third-
  party bar, it would still have to demonstrate that those on whose behalf it was suing met
  the constitutional requirements for standing. See Raines v. Byrd, 521 U.S. 811, 820 n.3
  (“It is settled that Congress cannot erase Article III’s standing requirements by
  statutorily granting the right to sue to a plaintiff who would not otherwise have
  standing.”). That would require, among other things, DRNY to show that each of the
  injuries of those it represented can be redressed.

         6 Defendants make several arguments within their discussion of each element
  that are more applicable to their 12(b)(6) motion, including that Plaintiffs failed to: (1)
  show they have a right to services under the Mental Hygiene Law, (Defs.’ Mem. at 13);
  (2) allege that any discrimination Thomas faced was a result of his disability, (id.); (3)
  “provide any authority that OPWDD was required to do anything more than it has done”
  for Thomas, (Defs.’ Reply at 5); (4) plead facts showing it was possible for Thomas to be
  integrated into a community placement sooner than what is currently scheduled, (Defs.’
  Mem. at 13); and (5) plead facts showing any delay in Thomas’s placement was
  unreasonable, (Defs.’ Reply at 5). These do not inform the question of whether Thomas



                                               23
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 24 of 52 PageID #: 406




                1.     Injury in Fact

         “An ‘injury in fact’ is a harm that is ‘concrete and particularized’ and ‘actual or

  imminent, not conjectural or hypothetical.’” Small v. Gen. Nutrition Cos., Inc., 388 F.

  Supp. 2d 83, 86 (E.D.N.Y. 2005) (quoting Lujan, 504 U.S. at 560); see also Jaghory, 131

  F.3d at 330 (“‘The keystone for determining injury in fact is the requirement that it be

  distinct and palpable—and, conversely, that it not be abstract or conjectural or

  hypothetical.’”) (quoting Laurence H. Tribe, American Constitutional Law § 3-16, at 114

  (2d ed. 1988)) (quotations omitted). “‘The actual or threatened injury required . . . may

  exist solely by virtue of statutes creating legal rights, the invasion of which creates

  standing[,]’ [and thus] an allegation that defendants have violated the ADA and the

  Rehabilitation Act may suffice as an allegation of injury-in-fact.” Innovative Health

  Sys., Inc. v. City of White Plains, 931 F. Supp. 222, 237 (S.D.N.Y. 1996) (quoting Warth,

  422 U.S. at 500)) (quotations omitted), aff’d in part, 117 F.3d 37 (2d Cir. 1997).

         Here, Thomas bases his claims on violations of the ADA and Rehab Act’s

  integration mandate and the ADA’s reasonable modification mandate. (See Am. Compl.

  ¶¶ 141-187; Pls.’ Mem. at 6, 16). “Through the ADA and the [Rehabilitation Act],

  Congress has elevated the segregation of individuals with disabilities ‘to the status of a

  legally cognizable injury.’” Murphy ex rel. Murphy v. Minn. Dep’t of Human Servs.,

  260 F. Supp. 3d 1084, 1101 (D. Minn. 2017) (quoting Spokeo, 136 S. Ct. at 1549)

  (alterations omitted). Although “Congress’[s] role in identifying and elevating . . . harms

  does not mean that a plaintiff automatically satisfies the injury-in-fact requirement

  whenever a statute grants a person a statutory right,” Spokeo, 136 S. Ct. at 1549, the


  suffered an injury, who caused the injury, and whether the relief sought in this suit
  would remedy the injury; the Court thus addresses those arguments in Section II below.

                                               24
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 25 of 52 PageID #: 407




  segregation of people with disabilities is an injury-in-fact for the purposes of standing if

  concrete and particular to the plaintiff.

         Specifically, Title II of the ADA provides that “no qualified individual with a

  disability shall, by reason of such disability, be excluded from participation in or be

  denied the benefits of the services, programs, or activities of a public entity, or be

  subjected to discrimination by any such entity.” 42 U.S.C. § 12132. Similarly, § 504 of

  the Rehab Act provides that “[n]o otherwise qualified individual with a disability in the

  United States . . . shall, solely by reason of her or his disability, be excluded from the

  participation in, be denied the benefits of, or be subjected to discrimination under any

  program or activity receiving Federal financial assistance.” 29 U.S.C. § 794(a). The

  Attorney General adopted regulations to implement those statutory provisions.

  According to the Attorney General’s integration regulation, “[a] public entity shall

  administer services, programs, and activities in the most integrated setting appropriate

  to the needs of qualified individuals with disabilities.” 28 C.F.R. § 35.130(d) (emphasis

  added); see Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581, 591-92 (1999).7 The

  reasonable-modifications regulation requires a public entity to “make reasonable

  modifications in policies, practices, or procedures when the modifications are necessary

  to avoid discrimination on the basis of disability, unless the public entity can

  demonstrate that making the modifications would fundamentally alter the nature of the

  service, program, or activity.” 28 C.F.R. § 35.130(b)(7)(i).




         7The “most integrated setting” is defined as “a setting that enables individuals
  with disabilities to interact with nondisabled persons to the fullest extent possible.” 28
  C.F.R. § Pt. 35, App. B.

                                                25
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 26 of 52 PageID #: 408




         In Olmstead v. L.C. ex rel. Zimring, the Supreme Court held that under Title II of

  the ADA, “States are required to provide community-based treatment for persons with

  mental disabilities when the State’s treatment professionals determine that such

  placement is appropriate, the affected persons do not oppose such treatment, and the

  placement can be reasonably accommodated.” 527 U.S. at 607. A failure to integrate

  such individuals into the community is “unjustified isolation” that constitutes disability

  discrimination. Id. at 597. Two harms flow from this discrimination: (1) the

  perpetuation of “unwarranted assumptions that persons so isolated are incapable or

  unworthy of participating in community life”; and (2) the restriction of “the everyday life

  activities of individuals, including family relations, social contracts, work options,

  economic independence, educational advancement, and cultural enrichment.” Id. at

  600-01.

         Defendants argue that: (1) OPWDD did develop discharge plans and implement

  procedures to assist Thomas, and that Plaintiffs have conceded as much; and (2)

  Plaintiffs “failed to demonstrate that Defendants could have completed . . . Thomas’s

  transition to the community . . . any sooner than his currently scheduled transition.”

  (Defs.’ Mem. at 13; see also Defs.’ Reply at 5). Thomas argues that Defendants

  mischaracterize Thomas’s injury and that “[u]njustified segregation resulting from

  Defendants’ failure to comply with the [ADA’s] integration mandate constitutes an

  injury in fact.” (Pls.’ Mem. at 6). Thomas is correct.

         Thomas has alleged sufficient facts to establish a concrete and particularized

  ADA and Rehab Act-based injury. Thomas is institutionalized in a residential school; he

  is eligible to be placed in a more integrated setting; and such an accommodation is one

  he desires. (Am. Compl. ¶¶ 29-35, 155). In his current location, Thomas has been


                                               26
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 27 of 52 PageID #: 409




  “subject to a variety of limitations to his personal freedom, including assigned

  roommates, set meals and meal times, staff access into personal quarters, and limited

  ability to access the community independently.” (Id. ¶ 28). Due to his

  institutionalization, Thomas has been isolated from his family. (Id. ¶¶ 109-113). This is

  an Olmstead injury, see 527 U.S. at 600-01, and Thomas has alleged enough facts to

  infer that such harm is concrete and particular to him. See, e.g., Murphy, 260 F. Supp.

  3d at 1101 (“The primary injury Plaintiffs allege they are facing is segregation. While

  perhaps not tangible, this injury is indeed concrete and particular to Plaintiffs. . . . In

  the Amended Complaint, Plaintiffs allege particular and personal examples of

  segregation. . . . Plaintiffs also allege that the injury of segregation can itself result in

  further harm for many individuals residing in CRS facilities, including diminished social

  and independent living skills, decreased likelihood of living and working in the

  community in the future, and lower self-esteem and lowered expectations of themselves.

  These allegations sufficiently establish an injury-in-fact to support Plaintiffs’ claims

  under the ADA and the [Rehabilitation Act].”) (quotations and citations omitted).

                2.      Causation

         Causation requires that “the injury has to be fairly traceable to the challenged

  action of the defendant, and not the result of the independent action of some third party

  not before the court.” Lujan, 504 U.S. at 560 (quotations and alterations omitted).

  “Significantly, though, proximate causation is not a requirement of Article III standing,

  which requires only that the plaintiff’s injury be fairly traceable to the defendant’s

  conduct.” New York v. U.S. Dep’t of Commerce, 351 F. Supp. 3d 502, 574 (S.D.N.Y.

  2019). In other words:




                                                 27
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 28 of 52 PageID #: 410




         The traceability requirement for Article III standing means that the plaintiff
         must demonstrate a causal nexus between the defendant’s conduct and the
         injury. Such a nexus is most easily shown if there is a direct relationship
         between the plaintiff and the defendant with respect to the conduct at issue.
         However, while the indirectness of an injury may make it substantially more
         difficult to show the “fairly traceable” element of Article III standing, i.e., to
         establish that, in fact, the asserted injury was the consequence of the
         defendants’ actions, indirectness is not necessarily fatal to standing,
         because the “fairly traceable” standard is lower than that of proximate
         cause. . . . Accordingly, we . . . have noted that, particularly at the pleading
         stage, the “fairly traceable” standard is not equivalent to a requirement of
         tort causation and that for purposes of satisfying Article III’s causation
         requirement, we are concerned with something less than the concept of
         proximate cause.

  Rothstein v. UBS AG, 708 F.3d 82, 91-92 (2d Cir. 2013) (quotations and citations

  omitted); see also Lexmark, 572 U.S. at 134 n.6 (“Proximate causation is not a

  requirement of Article III standing, which requires only that the plaintiff’s injury be

  fairly traceable to the defendant’s conduct.”).

         Thomas argues that Defendants are responsible for coordinating and effectuating

  his discharge from his current residential facility and that their failure to do so at a

  reasonable pace has caused him to be unnecessarily institutionalized. (Pls.’ Resp. at 6-

  7). Defendants argue Plaintiffs have not shown that Thomas’s alleged injury is fairly

  traceable to any of the four Defendants because they: (1) failed to connect any of the

  Defendants’ actions or inactions to the alleged delay in Thomas’s placement; and (2) did

  not plead facts to show Thomas’s family or other third parties did not cause the alleged

  delay. (Defs.’ Mem. at 13-14; see id. at 14 n.8 (“Plaintiffs fail to acknowledge that

  numerous parties not before the Court play a substantial role in the process of

  transitioning disabled students from residential schools to the community.”)).

         These arguments are without merit. For one thing, Defendants confuse

  proximate cause arguments with the lesser standard of “fairly traceable.” In so doing,



                                                28
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 29 of 52 PageID #: 411




  they confuse arguments that are more appropriate for a merits determination—the

  individual liability of particular defendants—with what is required at the motion-to-

  dismiss stage for standing purposes. At this stage, Thomas need only allege (plausibly,

  of course) that Defendants played some role in his injury, i.e., his Olmstead isolation

  and segregation claims. He need not plead—let alone demonstrate—that these

  Defendants acted at the exclusion of others or that these Defendants are the most

  culpable parties. Such determinations can await discovery and a merits adjudication.

  Even an indirect role in causing an injury can be the necessary nexus for standing.

         In this case, Thomas has alleged far more. He contends that well after he was

  able to be transitioned to a more integrated setting, he remains in an out-of-state

  residential facility, and that the delay is due to the actions of the named Defendants,

  including OPWDD. (See Am. Compl. ¶¶ 31-35). These allegations are sufficient to trace

  his Olmstead injury and segregation to these Defendants.

         As for the argument that Thomas did not “plead facts sufficient to plausibly

  suggest that . . . Thomas’s family and other third parties . . . did not themselves cause his

  transition to be delayed,” (Defs.’ Mem. at 13-14), that is not a requirement for standing.

  And the cases cited by Defendants do not support their argument.

         Defendants cite to Lujan v. Defenders of Wildlife to argue that the presence of

  other actors who may have affected Thomas’s placement—namely Thomas himself or his

  family—precludes a finding of causation as to Defendants. (See Defs.’ Mem. at 13-14

  (quoting Lujan, 504 U.S. at 560-62)). This mischaracterizes Lujan. First, in Lujan, the

  Supreme Court focused its standing decision on lack of injury and redressability, not




                                               29
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 30 of 52 PageID #: 412




  causation. See Lujan, 504 U.S. at 562-70.8 And while the Court did mention “the

  unfettered choices made by independent actors not before the courts and whose exercise

  of broad and legitimate discretion the courts cannot presume either to control or to

  predict,” id. at 562, Defendants take that phrase out of context:

         When the suit is one challenging the legality of government action or
         inaction, the nature and extent of facts that must be averred (at the
         summary judgment stage) or proved (at the trial stage) in order to establish
         standing depends considerably upon whether the plaintiff is himself an
         object of the action (or forgone action) at issue. If he is, there is ordinarily
         little question that the action or inaction has caused him injury, and that a
         judgment preventing or requiring the action will redress it. When, however,
         as in this case, a plaintiff’s asserted injury arises from the government’s
         allegedly unlawful regulation (or lack of regulation) of someone else, much
         more is needed. In that circumstance, causation and redressability
         ordinarily hinge on the response of the regulated (or regulable) third party
         to the government action or inaction—and perhaps on the response of
         others as well. The existence of one or more of the essential elements of
         standing depends on the unfettered choices made by independent actors not
         before the courts and whose exercise of broad and legitimate discretion the
         courts cannot presume either to control or to predict; and it becomes the
         burden of the plaintiff to adduce facts showing that those choices have been
         or will be made in such manner as to produce causation and permit
         redressability of injury. Thus, when the plaintiff is not himself the object of
         the government action or inaction he challenges, standing is not precluded,
         but it is ordinarily substantially more difficult to establish.

  Id. at 561-62 (quotations and citations omitted).

         This is not Lujan, where the plaintiffs challenged a regulation promulgated under

  the Endangered Species Act pertaining to actions by third parties taken abroad. Id. at

  557-58. Thomas is the “object of the action (or forgone action) at issue.” Id. at 561.

  Thomas is not asserting injury from the government’s regulation or non-regulation of

  “someone else”; he is asserting that OPWDD itself failed to integrate him into the


         8 Unlike this case, Lujan addressed standing after a summary judgment motion,
  at which stage “a plaintiff can no longer rest on . . . mere allegations, but must set forth
  by affidavit or other evidence specific facts” showing standing. Lujan, 504 U.S. at 561
  (quotations and citations omitted).

                                               30
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 31 of 52 PageID #: 413




  community. Nor is he is arguing that Defendants are regulating a third party which in

  turn regulated or injured him. Rather, it is these Defendants who have injured him

  directly. Thomas has alleged that he desires community placement so that he can be

  closer to his family, that OPWDD has promised Thomas such a placement at New

  Horizons (a community residence in New York) but such placement has not yet been

  implemented, and that this has resulted in his wrongful institutionalization. (Am.

  Compl. ¶¶ 110-120). It can be inferred, at this stage of the proceedings, that Thomas’s

  institutionalization is fairly traceable to OPWDD rather than the other potential actors

  Defendants attempt to identify.9 As such, “there is . . . little question that the

  [government] action or inaction has caused him injury.” 504 U.S. at 561-62.

         Defendants also cite to Simon v. Eastern Kentucky Welfare Rights Organization,

  426 U.S. 26 (1976), to argue a party cannot establish standing when it is “purely

  speculative whether the denials of service specified in the complaint fairly can be traced

  to [defendants] or instead result from decisions made by [others].” (See Defs.’ Reply at

  6 (quoting Simon, 426 U.S. at 42)).

         In Simon, the problem was that plaintiffs had not named the entity responsible

  for the injury, but a party somewhere along the chain of causation. 426 U.S. at 41 (“We



         9 Defendants, in passing, identify several other actors that “play a substantial role
  in the process of transitioning disabled students from residential schools to the
  community.” (See Defs.’ Mem. at 14 n.8). For example, Defendants assert that the local
  community where disabled adults would be placed is one such actor and cite to a case
  where a homeowners’ association challenged the location of an adult home. (Id. (citing
  Ramapo Homeowners’ Ass’n v. N.Y. State Office of Mental Retardation &
  Developmental Disabilities, 180 F. Supp. 2d 519 (S.D.N.Y. 2002))). The argument
  makes little sense in this case. The Amended Complaint asserts that Thomas already
  has an available placement at New Horizons, (Am. Compl. ¶ 115), and there is no
  indication of any opposition to the placement, let alone to an existing facility, which
  would prevent Thomas’s relocation.

                                               31
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 32 of 52 PageID #: 414




  thus assume, for purpose of analysis, that some members have been denied service. But

  injury at the hands of a hospital is insufficient by itself to establish a case or controversy

  in the context of this suit, for no hospital is a defendant. The only defendants are

  officials of the Department of the Treasury, and the only claims of illegal action

  respondents desire the courts to adjudicate are charged to those officials.”). This case is

  again inapposite. It is far from speculative that Thomas’s current institutionalization is

  fairly traceable to OPWDD. Indeed, Defendants admit that “OPWDD is actively

  pursuing community placements for all eligible individuals including Mr. Thomas,”

  (Defs.’ Reply at 5 n.6), and that “OPWWD simultaneously coordinates [the integration]

  process on behalf of hundreds of disabled individuals at any given time,” (Defs.’ Mem. at

  14 n.8 (emphasis omitted)). And by alleging a connection between OPWDD and

  Defendants Cuomo, Delaney, and New York State—namely that the latter Defendants

  are responsible for operating OPWDD, (Am. Compl. ¶¶ 37, 41, 52)—Plaintiffs have

  sufficiently alleged Thomas’s injury is fairly traceable to all Defendants.

         This case is virtually identical to Murphy ex rel. Murphy v. Minnesota

  Department of Human Services. Plaintiffs, who were individuals with disabilities,

  brought ADA and Rehab Act claims alleging that the Minnesota Department of Human

  Services and its Commissioner—which were “responsible for overseeing the state’s

  provision of Medicaid,”—“failed to provide transition planning and support” for

  plaintiffs to live in a more integrated setting and failed to modify its housing programs

  to promote integrated living. 260 F. Supp. 3d at 1092-93, 1095-96. The alleged injury

  in Murphy, as here, was segregation and a failure to integrate in violation of Olmstead.

  Id. at 1101. The court determined that plaintiffs—by alleging that defendants were

  responsible for the decisions relating to funding, overseeing housing placement, and


                                                32
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 33 of 52 PageID #: 415




  establishing procedures to promote integration—sufficiently established the necessary

  causal connection between the named defendants and the injury suffered. Id. at 1102.

  Thomas, as discussed supra, makes the same claims as the plaintiffs in Murphy.

                3.      Redressability

         As to redressability, “it must be likely, as opposed to merely speculative, that the

  injury will be redressed by a favorable decision.” Lujan, 504 U.S. at 561 (quotations

  omitted); see also Am. Bird Conservancy v. Harvey, 232 F. Supp. 3d 292, 306

  (E.D.N.Y. 2017) (“The third and final element of the standing inquiry is redressability,

  which requires a court to determine whether it possesses the ability to remedy the harm

  that a petitioner asserts.”) (quotations omitted); N.Y. State Citizens’ Coal. for Children

  v. Velez, No. 10-CV-3485, 2016 WL 11263164, at *4 (E.D.N.Y. Nov. 7, 2016) (“The

  redressability requirement is satisfied where it is likely that the plaintiff will benefit in a

  tangible way from the court’s intervention.”) (quotations omitted), report and

  recommendation adopted, 2017 WL 4402461 (Sept. 29, 2017). Redressability is distinct

  from causation because it focuses on “the causal connection between the alleged injury

  and the judicial relief requested,” rather than the “causal connection between the

  assertedly unlawful conduct and the alleged injury.” U.S. Dep’t of Commerce, 351 F.

  Supp. 3d at 575 (quotations omitted). “[F]or a plaintiff who is injured or faces the threat

  of future injury due to illegal conduct ongoing at the time of suit, a sanction that

  effectively abates that conduct and prevents its recurrence provides a form of redress.”

  Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 185-86

  (2000). “Plaintiffs seeking injunctive relief must also prove that the identified injury in

  fact presents a real and immediate threat of repeated injury.” Kreisler v. Second Ave.

  Diner Corp., 731 F.3d 184, 187 (2d Cir. 2013) (quotations omitted).


                                                33
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 34 of 52 PageID #: 416




         Defendants do not challenge redressability as to the declaratory and

  compensatory relief sought by Thomas. (See Defs.’ Mem. at 15 (“Plaintiffs also have

  failed to plausibly show that the injunctive relief that they seek, if granted, actually

  would redress the injuries alleged.”) (emphasis added); see also id. at 15 n.9 (“To the

  extent that plaintiffs request declaratory relief and compensatory damages . . . , that

  relief should be denied because plaintiffs have failed to state a claim[.]”) (emphasis

  added); Defs.’ Reply at 7 (“DRNY is silent as to how any of its proposed injunctive relief

  would accelerate his placement or otherwise would benefit him personally[.]”) (second

  emphasis added)). Thomas has standing to bring claims for declaratory and

  compensatory relief, even if injunctive relief, or a portion thereof, is not available. See

  Aleksanian v. Cuomo, No. 16-CV-4183, 2017 WL 2881134, at *4 (E.D.N.Y. July 6, 2017)

  (“While the NYTWA may have suffered a past injury sufficient to confer standing for

  compensatory damages, it has not alleged ‘an injury that can be redressed through the

  prospective declaratory and injunctive relief sought in this action.’”) (quoting Knife

  Rights, Inc. v. Vance, 802 F.3d 377, 387 (2d Cir. 2015));10 see also City of L.A. v. Lyons,

  461 U.S. 95, 112-13 (1983) (recognizing a plaintiff may have standing to seek damages

  even if he does not have standing to pursue injunctive relief).

         Defendants argue injunctive relief would not redress Thomas’s injuries, because

  he has plead “no facts that suggest that any of the proposed relief would cause [him] to

  be placed into the community (with New Horizons or with any other provider) before



         10The Court interprets Plaintiffs’ Prayer for Relief as seeking declaratory relief
  pertaining to Thomas’s current institutionalization, rather than the past delay in
  implementing discharge plans. (See Prayer for Relief ¶ 1). This is distinguishable from
  Aleksanian v. Cuomo, where the court determined plaintiffs’ past injury could not be
  redressed through declaratory relief. 2017 WL 2881134, at *4.

                                               34
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 35 of 52 PageID #: 417




  Spring 2019.” (Defs.’ Mem. at 15). Defendants again reiterate that Plaintiffs have

  conceded OPWDD has developed discharge plans for Thomas to be placed at New

  Horizons. (Id.).

         Defendants’ injunctive relief argument has no merit. Defendants again

  misconceive the injury claimed by Thomas, which is unnecessary institutionalization

  and segregation from the community. This injury can certainly be redressed by the

  injunctive relief Thomas seeks: the requirement that Defendants “[t]ake immediate

  steps to . . . implement discharge plans for Evan Thomas . . . so [he is] given the

  opportunity to live and receive services in the most integrated setting appropriate to

  [his] needs.” (Prayer for Relief ¶ 2(a) (emphasis added)); see, e.g., Murphy, 260 F.

  Supp. 3d at 1102-03 (“Plaintiffs request injunctive relief requiring Defendants to take

  the necessary steps to enable Plaintiffs to receive residential services in the most

  integrated setting appropriate to their needs. The Court is persuaded at this stage that

  these measures would likely redress Plaintiffs’ alleged harms. To be sure, Plaintiffs

  must ultimately provide evidence to support their allegations relating to the

  effectiveness of individualized housing services in leading to greater integration in the

  community. At this stage, however, Plaintiffs’ factual allegations suffice to establish

  standing.”) (quotations and citations omitted). Thomas’s injury can be redressed by

  moving him to New Horizons.

         Defendants also argue that Thomas lacks standing with respect to other aspects

  of the injunctive relief sought. (Defs.’ Reply at 7). Specifically, Defendants argue

  Thomas would not benefit from Plaintiffs’ requested injunctive relief requiring OPWDD

  to begin discharge planning at age 16 and develop a written discharge plan by age 18,

  because Thomas “is years past that stage of his life.” (Id.; see Prayer for Relief ¶ 3). In


                                               35
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 36 of 52 PageID #: 418




  this respect, Defendants are correct. Any change in policy as to when OPWDD begins

  planning for discharge would not, at this point, affect Thomas’s placement in a more

  integrated setting; he is well past the age of 16 and already has a plan to be placed at

  New Horizons. (See Am. Compl. ¶¶ 102, 115).11 This injunctive relief is, therefore, not

  redressable as to Thomas. See MacIssac v. Town of Poughkeepsie, 770 F. Supp. 2d 587,

  593-94 (S.D.N.Y. 2011) (“In seeking prospective relief like an injunction, a plaintiff must

  show that he can reasonably expect to encounter the same injury again in the future—

  otherwise there is no remedial benefit that he can derive from such judicial decree. Past

  injury alone does not establish a present case or controversy for injunctive relief.

  Rather, the injury alleged must be capable of being redressed through injunctive relief at

  that moment.”) (quotations and citations omitted). While such injury may be

  redressable with respect to other putative plaintiffs, Thomas lacks standing as to that

  injury (to the extent it is an injunctive relief sought).12

         Therefore, Thomas has satisfied the three elements of standing at this stage in the

  proceedings, except as to the requested injunctive relief requiring OPWDD to begin

  discharge planning at age 16. See, e.g., Joseph S. v. Hogan, 561 F. Supp. 2d 280, 310


         11There is some uncertainty in the Amended Complaint as to whether OPWDD
  developed the plan for Thomas. (Compare Am. Compl. ¶¶ 33-35 (“OPWDD has never
  met with Mr. Thomas about discharge to a more integrated setting. OPWDD has never
  presented a plan for discharge from Woods to Mr. Thomas. Mr. Thomas has not been
  offered the opportunity to receive services in a more integrated setting appropriate to
  his needs.”), with id. ¶¶ 115-116 (“Mr. Thomas was promised by Defendant OPWDD a
  placement in a community residence in New York State operated by the non-for-profit
  New Horizons in the spring of 2017. The New Horizon[s] community residence
  placement has been delayed to the spring of 2019.”)). However, the Amended
  Complaint clearly alleges that there is a plan for Thomas to be placed at New Horizons,
  which has not been implemented. (Id. ¶¶ 115-116).
         12Absent class certification or other similar vehicle, Thomas cannot raise the
  claims of others.

                                                 36
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 37 of 52 PageID #: 419




  (E.D.N.Y. 2008) (“[T]he complaint alleges that both of the named plaintiffs have a

  mental illness but no medical condition requiring a nursing home level of care, and that

  both are able to, qualified for, and would like to live in a more integrated setting than

  the nursing homes in which they reside. Accordingly, the named plaintiffs have

  standing to pursue the claims they make in the second amended complaint.”)

  (quotations and citations omitted). Defendants’ motion to dismiss Thomas’s claims on

  standing grounds should be denied, in part.

  II.    Failure to State a Claim

         A.     Legal Standards for Rule 12(b)(6) Motions

         “The purpose of a motion to dismiss for failure to state a claim under Rule

  12(b)(6) is to test the legal sufficiency of Plaintiff[’s] claims for relief.” Amadei v.

  Nielsen, 348 F. Supp. 3d 145, 155 (E.D.N.Y. 2018) (citing Patane v. Clark, 508 F.3d 106,

  112 (2d Cir. 2007)). For a 12(b)(6) motion, the Court must “accept as true all of the

  factual allegations set out in plaintiff’s complaint.” Gregory v. Daly, 243 F.3d 687, 691

  (2d Cir. 2001). The Court then draws “inferences from those allegations in the light

  most favorable to plaintiff, and construe[s] the complaint liberally.” Id.; Amadei, 348 F.

  Supp. 3d at 155 (“As with a facial 12(b)(1) motion, when reviewing a complaint on a

  motion to dismiss for failure to state a claim, the court must accept as true all allegations

  of fact in the complaint and draw all reasonable inferences in favor of Plaintiff[ ].”).

         Once the facts are construed in the light most favorable to the plaintiff, to avoid

  dismissal there must be sufficient facts that allege a plausible claim. Ashcroft v. Iqbal,

  556 U.S. 662, 678 (2009) (“To survive a motion to dismiss [pursuant to Rule 12(b)(6)], a

  complaint must contain sufficient factual matter, accepted as true, to state a claim to

  relief that is plausible on its face.”) (quotations omitted). “[A] district court must limit


                                                37
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 38 of 52 PageID #: 420




  itself to facts stated in the complaint or in documents attached to the complaint as

  exhibits or incorporated in the complaint by reference. Of course, it may also consider

  matters of which judicial notice may be taken under Fed. R. Evid. 201.” Kramer v. Time

  Warner Inc., 937 F.2d 767, 773 (2d Cir. 1991).

         “Threadbare recitals of the elements of a cause of action, supported by mere

  conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. A complaint must

  contain more than “naked assertion[s] devoid of further factual enhancement.” Id.

  (quotations omitted). In other words, a plausible claim contains “factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged.” Id.; Fed. R. Civ. P. 8(a)(2). “Factual allegations must be enough to

  raise a right to relief above the speculative level . . . on the assumption that all the

  allegations in the complaint are true (even if doubtful in fact).” Bell Atl. Corp. v.

  Twombly, 550 U.S. 554, 555 (2007). The determination whether a plaintiff has alleged

  a plausible claim is “a context-specific task that requires the reviewing court to draw on

  its judicial experience and common sense.” Iqbal, 556 U.S. at 679; see also Escamilla v.

  Young Shing Trading Co., No. 17-CV-652, 2018 WL 1521858, at *2 (E.D.N.Y. Jan. 8,

  2018), report and recommendation adopted, 2018 WL 1033249 (Feb. 23, 2018).

         Where a party has made both a Rule 12(b)(1) motion and a Rule 12(b)(6) motion,

  and the court concludes that there is no subject matter jurisdiction, it is appropriate to

  avoid a decision on the Rule 12(b)(6) motion. That is because finding the absence of

  subject matter jurisdiction results in dismissal of the complaint, thereby mooting the

  remaining defenses and other arguments about the validity of the claims alleged. See 5B

  Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1350 (3d ed.

  2004). The Court, therefore, analyzes Defendants’ 12(b)(6) motion as to Thomas only,


                                                38
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 39 of 52 PageID #: 421




  as DRNY has failed to establish standing to bring suit. The Court begins by analyzing

  Thomas’s integration and reasonable modification mandate claims against OPWDD and

  then addresses the claims as to the three other Defendants—Delaney, Cuomo, and New

  York State.

         B.     Sufficiency of Claims against OPWDD

         Thomas’s first and third claims for relief allege violations of the integration

  mandate under Title II of the ADA and § 504 of the Rehab Act. (See Am. Compl. ¶¶ 141-

  156; 173-187).

         Title II of the ADA provides that “no qualified individual with a disability shall, by

  reason of such disability, be excluded from participation in or be denied the benefits of

  the services, programs, or activities of a public entity, or be subjected to discrimination

  by any such entity,” 42 U.S.C. § 12132, and § 504 of the Rehab Act similarly provides

  that “[n]o otherwise qualified individual with a disability in the United States . . . shall,

  solely by reason of her or his disability, be excluded from the participation in, be denied

  the benefits of, or be subjected to discrimination under any program or activity receiving

  Federal financial assistance,” 29 U.S.C. § 794. “Claims under the two statutes are

  treated identically unless . . . one of the minor differences in the two disability acts is

  pertinent to a claim.” Joseph S., 561 F. Supp. 2d at 289 (citing Henrietta D. v.

  Bloomberg, 331 F.3d 261, 272 (2d Cir. 2003)); see, e.g., Schine ex rel. Short v. N.Y. State

  Office for People with Developmental Disabilities, No. 15-CV-5870, 2017 WL 9485650,

  at *4 (E.D.N.Y. Jan. 5, 2017) (“[T]he Court considers Plaintiff’s claims under the ADA

  and the Rehabilitation Act together. Though there are minor differences between the

  two statutes, courts regularly analyze claims under Title II of the ADA and Section 504

  of the Rehabilitation Act identically and simultaneously.”), report and recommendation


                                                39
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 40 of 52 PageID #: 422




  adopted, 2017 WL 1232530 (Mar. 31, 2017). Regulations promulgated pursuant to both

  statutes require services to be administered in the “most integrated setting.” See 28

  C.F.R. § 35.130(d) (“A public entity shall administer services, programs, and activities in

  the most integrated setting appropriate to the needs of qualified individuals with

  disabilities.”); 28 C.F.R. § 41.51(d) (“Recipients shall administer programs and activities

  in the most integrated setting appropriate to the needs of qualified handicapped

  persons.”).

                [T]o establish a violation of the ADA or the Rehabilitation Act,
         Plaintiffs must show that: (1) they are “qualified individuals” with a
         disability; (2) Defendants are subject to the ADA or the Rehabilitation Act;
         and (3) Plaintiffs “were denied the opportunity to participate in or benefit
         from defendants’ services, programs, or activities, or were otherwise
         discriminated against by defendants, by reason of plaintiffs’ disabilities.”

  Brooklyn Ctr. for Indep. of Disabled v. Bloomberg, 980 F. Supp. 2d 588, 640 (S.D.N.Y.

  2013) (alterations omitted) (quoting Henrietta D., 331 F.3d at 272). “With respect to

  the third prong, one way for a plaintiff [to] show discrimination is through a violation of

  the integration mandate.” Frank v. Sachem Sch. Dist., 84 F. Supp. 3d 172, 185

  (E.D.N.Y. 2015), aff’d, 633 F. App’x 14 (2d Cir. 2016); see also Schine, 2017 WL

  1232530, at *2 (E.D.N.Y. Mar. 31, 2017) (“One form of discrimination by reason of

  disability is a violation of the integration mandate of Title II of the ADA and Section

  504.”) (alterations omitted).13 “A failure to provide placement in a setting that enables


         13 Defendants’ arguments other than those related to the integration mandate—
  such as the argument that Thomas did not plead any discrimination was the result of his
  disability—are therefore irrelevant. (See Defs.’ Mem. at 17-21); see also Murphy, 260 F.
  Supp. 3d at 1115 (“If Plaintiffs ultimately prevail in establishing a violation of the
  integration mandate based on Defendants’ implementation of the Disability Waiver
  programs, Plaintiffs will have established that they were subject to discrimination based
  on their disabilities. It is immaterial to the Court’s analysis whether such discrimination
  is considered to be by reason of disability[.]”) (quotations and citations omitted)



                                              40
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 41 of 52 PageID #: 423




  disabled individuals to interact with non-disabled persons to the fullest extent possible

  violates the ADA’s integration mandate.” Joseph S., 561 F. Supp. 2d at 289-90

  (quotations omitted).14

         Thomas has alleged, and Defendants do not dispute, that he is a qualified

  individual with a disability, (see Am. Compl. ¶¶ 99-101), and that OPWDD is subject to

  the ADA and Rehab Act, (see id. ¶¶ 36, 47, 183 (alleging that New York State and

  OPWDD are public entities under the ADA and receive federal funding under the Rehab

  Act)). This is sufficient to establish the first two elements of an ADA and Rehab Act

  claim. The only issue, therefore, is whether Thomas has pled enough facts to show

  OPWDD violated the integration mandate, often referred to as an Olmstead claim.

         To make out an Olmstead claim, a plaintiff must allege, “with sufficient factual

  detail to render their claims plausible, that individuals are placed [or remain] in

  [residential schools] even though 1) a determination has been made that a particular

  individual’s needs may be met in a more integrated setting, 2) the individual consents to

  reside in a more integrated setting, and 3) the state can reasonably accommodate a




  (alterations omitted); Joseph S., 561 F. Supp. 2d at 290 (“[U]nnecessary segregation of
  individuals with mental illness is discrimination per se and a violation of the ADA; no
  demonstration of differential treatment between individuals with mental illness and
  those without is required.”).

         14In addition, “to establish a violation under the Rehabilitation Act, a plaintiff
  must show that the defendants receive federal funding.” Henrietta D., 331 F.3d at 272.
  Thomas has alleged that “Defendants are recipients of federal financial assistance” in
  the Amended Complaint, (Am. Compl. ¶ 183), and Defendants have not argued
  otherwise. This is sufficient at this stage in the proceedings. See Schine, 2017 WL
  9485650, at *4 (“[A]lthough a violation of Section 504 . . . requires an additional
  showing that the defendant has received federal funding, . . . Plaintiff alleges and
  Defendants do not dispute this factor, rendering the Rehabilitation Act otherwise
  applicable.”).



                                              41
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 42 of 52 PageID #: 424




  placement in a more integrated setting.” Joseph S., 561 F. Supp. 2d at 290; accord

  Mental Disability Law Clinic, 2008 WL 4104460, at *15. Thomas has sufficiently pled

  each element.15

         As to the first element—the appropriateness of an integrated placement—Thomas

  has alleged his needs can be met in a more integrated setting at the New Horizons

  facility, OPWDD concurred in that view, and OPWDD has promised him such a

  placement since early 2017. (Am. Compl. ¶¶ 115-117). Indeed, Defendants concede that

  “OPWDD. . . found [Thomas] eligible for adult services and community placement.”

  (Defs.’ Reply at 10). Such a determination by OPWDD is sufficient to satisfy this first

  element. Cf. Schine, 2017 WL 9485650, at *6 (Olmstead does not require . . . that a

  medical professional endorse Plaintiff’s request for relief at the pleadings stage, if ever.”)

  (citing Joseph S., 561 F. Supp. 2d at 289-93); Murphy, 260 F. Supp. 3d at 1116

  (“Defendants also challenge Plaintiffs’ failure to plead that the state’s treatment

  professionals have determined that the individualized housing options they seek are

  appropriate to meet their needs. The Court does not find this to be a material pleading

  deficiency in this case.”).


         15 Defendants attempt to cabin Olmstead to “two types of state action,” namely
  “(i) conditioning access to state services on residence in an institution; and (ii) forcing
  individuals to remain confined in segregated state institutions when such confinement
  is not medically warranted,” and argue that Plaintiffs “have failed to plead facts that
  plausibly support either theory.” (Defs.’ Mem. at 21-22; see also id. at 22 (“Plaintiffs do
  not allege that OPWDD imposed any condition, applied any force, or required any
  confinement of Mr. Thomas[.]”) (quotations omitted)). This misreads Olmstead, which
  does not describe the integration mandate in such a limited fashion. To limit Olmstead
  in such a way, and read Thomas’s claims out of the ADA and the Rehab Act, would
  require eliding the central holding of Olmstead, namely that “under Title II of the ADA,
  States are required to provide community-based treatment for persons with mental
  disabilities when the State’s treatment professionals determine that such placement is
  appropriate, the affected persons do not oppose such treatment, and the placement can
  be reasonably accommodated.” 527 U.S. at 607.

                                               42
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 43 of 52 PageID #: 425




         Defendants contend, nonetheless, that Thomas is actually in the most integrated

  setting possible at his residential school, because the current location permits him to

  plan for transition to an adult or more integrated facility. (Defs.’ Mem. at 22-23 (“[I]n

  light of the particular service at issue here—planning for transition, and development of

  adult residences in the community, for students who are temporarily living in residential

  schools—residential schools are the most integrated setting appropriate for provision of

  that service.”) (quotations omitted)). This misapprehends Thomas’s claim. His alleged

  Olmstead violation is not only that OPWDD failed to plan for his community placement;

  it is also that OPWDD failed to implement the plan at a reasonable pace and that such

  failure has caused him to be housed at Woods when he should in fact be housed at New

  Horizons. (See Am. Compl. ¶¶ 115-118). And schools like Woods are places that are

  segregated from the community. (See id. ¶ 76 (“Residential schools are segregated,

  regimented and institutional setting[s.]”); id. ¶ 123 (“Residential schools are defined by

  the Centers for Medicare and Medicaid Services as institutional settings.”); see also id.

  ¶¶ 111-118). In other words, Thomas alleges OPWDD should no longer be in the

  planning stage of its services and that his placement at Woods is no longer appropriate.

  Furthermore, Defendants’ argument that Thomas is currently in an integrated

  environment is one crafted by their lawyers—not based on anything in the Amended

  Complaint—and even if true, would not be a basis to dismiss his claims.

         As to the second element—consent—Thomas has alleged his desire to be placed at

  New Horizons. (Am. Compl. ¶¶ 112-117 (“Mr. Thomas wants to live in a home in the

  community. . . . Mr. Thomas has sought community placement from OPWDD since

  2016. . . . Mr. Thomas is qualified to receive residential support services in the

  community and would prefer to . . . be served in a more integrated setting[.]”)). This


                                              43
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 44 of 52 PageID #: 426




  preference is sufficient to infer the necessary consent. See, e.g., Mental Disability Law

  Clinic, 2008 WL 4104460, at *15 (“Plaintiff . . . alleges a series of negative consequences

  flowing from Mary Jo’s initial hospitalization, including treatment charges from which,

  taking all inferences in favor of plaintiff, it can be inferred she would prefer, and

  therefore consent, to remain in the community[.] These allegations therefore satisfy the

  second Olmstead prong.”) (citation omitted).

         As to the third element—the ability to accommodate Thomas’s integration—

  Thomas has alleged “Defendants can reasonably accommodate [Thomas] by providing

  [him] with community-based services in the most integrated setting” “without any

  fundamental alteration to New York State’s system and services.” (Am. Compl. ¶¶ 155-

  156). While these allegations are fairly conclusory, a plaintiff’s burden in meeting this

  element is minimal. See, e.g., Mental Disability Law Clinic, 2008 WL 4104460, at *15

  (“Although plaintiff has not alleged the placement can be reasonably accommodated,

  taking into account (a) the resources available to the State and (b) the needs of others

  with mental disabilities, it would be inappropriate to dismiss on these claims on this

  ground[.]”). Further, from other allegations, it can be inferred that New Horizons is a

  reasonable accommodation, because OPWDD has promised him a placement there.

  (Am. Compl. ¶¶ 115-116). Defendants have not argued otherwise and have in fact

  admitted that OPWDD “assigned [Thomas] to the provider New Horizons, and is

  working to ready that placement for him by Spring 2019.” (Defs.’ Reply at 10).16


         16Defendants do argue that Thomas has failed to show “OPWDD could have
  provided [him] an appropriate residential placement in the community by age 21” or
  any sooner than his currently scheduled transition for Spring 2019. (Defs.’ Mem. at 26).
  As described above, this misconceives Thomas’s alleged injury: he claims he is currently
  not in the most integrated setting appropriate to his needs, not just that he was delayed



                                               44
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 45 of 52 PageID #: 427




  Thomas has thus pled sufficient facts that OPWDD can reasonably accommodate his

  placement.

         Defendants have made a series of other arguments in support of dismissing

  Thomas’s claims against OPWDD. Each misconstrues the Amended Complaint and are

  meritless. For instance, they argue that Thomas is attempting to force New York State

  to expand its transition assistance and force transitions from residential facilities “on

  demand” or “by the age of 21.” (Defs’ Mem at 25). Thomas is not asking for placement

  in a more integrated setting on demand or automatically at the age of 21. Thomas’s

  allegations pertain to OPWDD’s failure to implement its own plans at a reasonable pace.

  Nor is Thomas seeking, as Defendants argue, an expansion of services provided by

  OPWDD or the creation of new services. (Id. at 25). Indeed, as noted, Defendants

  concede that OPWDD can reasonably accommodate Thomas at New Horizons—no new

  program or service expansion is required.17

         Defendants also cite Rodriguez v. City of New York, 197 F.3d 611 (2d Cir. 1999),

  and its progeny, in which the Second Circuit held that the ADA and Rehab Act do not

  require states to provide new services to the disabled, and only mandates “that a


  in receiving such placement. As of the date of this Report and Recommendation,
  Defendants have not told the Court that Thomas was moved to New Horizons.

         17 This argument is better understood as one invoking a “fundamental alteration”
  defense to the integration mandate, which is that a public entity need not make
  reasonable modifications if it “can demonstrate [doing so] would fundamentally alter
  the nature of the service, program, or activity.” 28 C.F.R. § 35.130(b)(7)(i). Such a
  defense, even if meritorious, is not an appropriate basis to dismiss a complaint. Joseph
  S., 561 F. Supp. 2d at 293 (“Defendants argue that the broad relief that plaintiffs seek
  here would require a fundamental alteration to the state’s mental health policies and
  practices. Nonetheless, it would be inappropriate to dismiss plaintiffs’ ADA and Section
  504 claims for this reason at this stage of the litigation because defendants bear the
  burden of establishing fundamental alteration as a defense.”) (quotations and citations
  omitted).

                                                45
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 46 of 52 PageID #: 428




  particular service provided to some not be denied to disabled people.” Id. at 618.

  Rodriguez is inapposite in the context of an integration mandate claim, where

  unnecessary segregation from the community—and not reasonable accommodation—is

  the discrimination at issue. See, e.g., Mental Disability Law Clinic, 2008 WL 4104460,

  at *16 (“[T]he cited cases concern the ADA’s reasonable accommodation and equal

  access requirements and not the integration mandate.”) (rejecting reliance on

  Rodriguez for the proposition that plaintiff’s integration mandate claims should be

  dismissed because the ADA does not expand rights); Joseph S., 561 F. Supp. 2d at 292

  n.9 (“The cases cited by defendants in their memorandum and letter are inapposite as

  they interpret the ADA’s reasonable accommodation and equal access requirements and

  not the integration mandate.”) (citation omitted) (rejecting reliance on Rodriguez);

  Martin v. Taft, 222 F. Supp. 2d 940, 974 (S.D. Ohio 2002) (rejecting reliance on

  Rodriguez).18

         Accordingly, Thomas has stated an Olmstead claim against OPWDD under the

  Rehab Act and the ADA.

                                 *             *             *

         Thomas has also brought a separate claim that he labels as a failure to meet the

  reasonable modification mandate. (See Am. Compl. ¶¶ 157-172 (Count II) (“Defendants

  have discriminated against Plaintiff Evan Thomas and the Adults Awaiting Discharge by

  failing to make reasonable modifications to polices that force individuals to live in

  institutional settings[.]”)). It is unclear whether a failure to make a reasonable


         18Forziano v. Independent Group Home Living Program, Inc., No. 13-CV-0370,
  2014 WL 1277912 (E.D.N.Y. Mar. 26, 2014), aff’d, 613 F. App’x 15 (2d Cir. 2015), also
  cited by Defendants, did not involve the ADA or Rehab Act’s integration mandate and is
  therefore inapplicable. Id. at *7-10.

                                              46
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 47 of 52 PageID #: 429




  modification is properly understood as a cause of action on its own or an avenue for

  relief for violation of the integration mandate. Compare Schine, 2017 WL 1232530, at

  *3 (“[A] state’s failure to make a reasonable modification to its plan or provision of

  services in order to adhere to the integration mandate may be excused where the public

  entity can demonstrate that making the modifications would fundamentally alter the

  nature of the service, program, or activity.”) (quotations omitted) (emphasis added),

  with Disability Advocates, Inc. v. Paterson, 598 F. Supp. 2d 289, 317 (E.D.N.Y. 2009)

  (“An Olmstead claim concerns a public entity’s obligation to make reasonable

  modifications to its service system to enable individuals with disabilities to receive

  services in the most integrated setting appropriate to their needs.”); id. at 333 (“States

  are required to make reasonable modifications to comply with the integration mandate,

  but they need not take an action that would constitute a fundamental alteration.”)

  (quotations omitted).19

         Defendants have failed to argue this issue; in fact, Defendants concede that they

  are arguing that Thomas has not pled enough facts to state a claim, not that Thomas

  could never state a legally cognizable claim. (See Jan. 30 Tr. at 26:21-24 (“The Court:

  . . . You’re not saying that for Mr. Thomas as a matter of law he could not state a claim?

  [Defendants’ Counsel]: We are not saying that.”)). The Court does not raise sua sponte




         19It is also unclear whether Thomas could recover the compensatory damages he
  seeks, because “a plaintiff must prove that the defendant exhibited ‘deliberate
  indifference’ as to the ‘strong likelihood’ that its actions were unlawful under the
  statutes” in order to “recover compensatory damages under the ADA or the
  Rehabilitation Act.” Feltenstein v. City of New Rochelle, 254 F. Supp. 3d 647, 657
  (S.D.N.Y. 2017) (quoting Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 275 (2d
  Cir. 2009)); see also Frank, 84 F. Supp. 3d at 186-87. Defendants do not advance any
  arguments about damages.

                                               47
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 48 of 52 PageID #: 430




  any issues pertaining to whether Thomas’s claimed violation of the reasonable

  modification mandate should be dismissed.

         C.     Sufficiency of Claims against Delaney, Cuomo, and New York State

         Defendants make a series of arguments about the remaining parties, namely that:

  (1) the Amended Complaint improperly groups Defendants together and “fails to

  articulate any particular role played by any of the individual Defendants,” (Defs.’ Mem.

  at 28-29); (2) Cuomo and Delaney are improper defendants under the ADA and Rehab

  Act, even in their official capacities, (id. at 30); and (3) the claims against Cuomo,

  Delaney, and New York State “are duplicative of [Plaintiff’s] claims against OPWDD,”

  (id.). Defendants are correct that Thomas’s claims against Cuomo, Delaney, and New

  York State are duplicative or otherwise not alleged with sufficient particularity.

         As to Delaney, Acting Commissioner of OPWDD, it is clear that any claim against

  her is the same as a claim against OPWDD itself. “[W]here (as here) a discrimination

  claim has already been asserted against an entity, it is redundant to assert an additional

  discrimination claim against the entity’s agent in his or her official capacity, because the

  latter claim is the functional equivalent of a claim against the entity.” Boyd v. Broome

  Cmty. Coll., No. 14-CV-0397, 2015 WL 6962498, at *6 (N.D.N.Y. Nov. 10, 2015)

  (dismissing federal employment discrimination claims (including under the ADA and

  Rehab Act) against a president and board of trustees of a community college as

  duplicative of those against the community college). The claims against Delaney are

  alleged against her only in her official capacity and, therefore, are redundant and must

  be dismissed. See, e.g., Scalercio-Isenberg v. Port Auth. of N.Y., No. 16-CV-8494, 2018

  WL 1633767, at *6 (S.D.N.Y. Mar. 31, 2018) (“Because Defendant Foye in his official

  capacity acts as a representative of the Port Authority, which is also named as a


                                               48
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 49 of 52 PageID #: 431




  defendant here, there is no reason to permit duplicate claims to proceed against both

  parties. Therefore, I dismiss Plaintiff’s official capacity claims against Defendant

  Foye.”) (citation omitted); Emmons v. City Univ. of N.Y., 715 F. Supp. 2d 394, 408

  (E.D.N.Y. 2010) (“The Court . . . dismisses with prejudice plaintiff’s ADA and

  Rehab[ilitation] Act claims against the individual RFCUNY employees in their official

  capacities, because they are wholly redundant to plaintiff’s claims against RFCUNY

  itself.”) (collecting cases), modified, (July 2, 2010); Hallett v. N.Y. State Dept. of Corr.

  Servs., 109 F. Supp. 2d 190, 200 (S.D.N.Y. 2000) (“Because plaintiff is able to assert his

  ADA and Rehabilitation Act claims against DOCS directly, I find that there is no

  justification for allowing plaintiff to also assert ADA and Rehabilitation Act claims

  against the individual defendants in their official capacities.”).

         The claims against Cuomo and New York State should also be dismissed. The

  Amended Complaint does not “outline[ ] the different role that each Defendant plays in

  the violations of the ADA and Rehabilitation Act.” (Pls.’ Mem. at 24). The Amended

  Complaint only references Cuomo and New York State in describing the structure of the

  government, i.e., that New York State is a public entity that operates OPWDD and that

  Cuomo, as the Governor of New York, is responsible for appointing the Acting

  Commissioner of OPWDD and for the branch of government that includes OPWDD.

  (See Am. Compl. ¶¶ 36-45). It does not, for example, allege any particular actions

  Cuomo or New York State have taken pertaining to Plaintiff’s claims outside of those

  taken by OPWDD. Nor does it explain how any relief sought could be implemented by

  anyone other than OPWDD. In fact, the Amended Complaint only makes allegations

  about what OPWDD has done while Cuomo was in office, (see, e.g., id. ¶ 43 (“During

  Governor Cuomo’s tenure, OPWDD has taken, and continues to take, action that


                                               49
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 50 of 52 PageID #: 432




  Plaintiffs complain of in this lawsuit.”)), repeats its allegations about the structure of

  New York’s government, (see, e.g., id. ¶ 171 (“Cuomo [is] responsible for the operation of

  public entities covered by Title II of the ADA.”)), or groups all Defendants together in a

  way that would make it impossible for each Defendant to understand what conduct he is

  alleged to have taken, (see, e.g., id. ¶ 164 (“Defendants unnecessarily segregate Plaintiff

  Evan Thomas and the Adults Awaiting Discharge.”); id. ¶ 185 (“Defendants have

  discriminated against Plaintiff Evan Thomas and the Adults Awaiting Discharge by

  forcing them to live in these institutional settings[.]”)).

         Such wholly conclusory allegations against Cuomo and New York State are

  insufficient to state a claim against them. See Ochre LLC v. Rockwell Architecture

  Planning & Design, P.C., No. 12-CV-2837, 2012 WL 6082387, at *6 (S.D.N.Y. Dec. 3,

  2012) (“The remaining key facts pled in the SAC are lumped together and thus do not

  afford each defendant adequate notice of the factual allegations it faces. This failure to

  isolate the key allegations against each defendant supports dismissal under the

  standards set forth in Twombly and Iqbal. Where a complaint names multiple

  defendants, that complaint must provide a plausible factual basis to distinguish the

  conduct of each of the defendants.”) (quotations omitted), aff’d, 530 F. App’x 19 (2d Cir.

  2013); McCabe v. Caribbean Cruise Line, Inc., No. 13-CV-6131, 2014 WL 3014874, at *2

  (E.D.N.Y. July 3, 2014) (dismissing claims against some defendants for failing to

  differentiate their conduct but allowing claim against one defendant to proceed).20




         20Because the Court recommends dismissal of claims against Cuomo, Delaney,
  and New York State on these bases, it does not reach Defendants’ other arguments
  about the claims against these Defendants.

                                                50
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 51 of 52 PageID #: 433




                                        CONCLUSION

         For the reasons described above, the Court recommends:

         1. Defendants’ motion to dismiss for lack of standing be granted with respect to

            DRNY. This dismissal should be without prejudice. See Carter, 822 F.3d at

            54-55 (“[W]here a complaint is dismissed for lack of Article III standing, the

            dismissal must be without prejudice, rather than with prejudice. Such a

            dismissal is one for lack of subject matter jurisdiction, and without

            jurisdiction, the district court lacks the power to adjudicate the merits of the

            case[.]”) (citations omitted).

         2. Defendants’ motion to dismiss for lack of standing with respect to Thomas’s

            claims be denied, except as to the requested injunctive relief requiring

            OPWDD to begin discharge planning at age 16. See supra pp. 35-36. This

            dismissal should be without prejudice. See Carter, 822 F.3d at 54-55.

         3. Defendants’ motion to dismiss with respect to Thomas’s claims against

            OPWDD be denied; and

         4. Defendants’ motion to dismiss with respect to Thomas’s claims against

            Delaney, Cuomo, and New York State be granted. Such dismissal should be

            without prejudice.

         Any objections to the Report and Recommendation above must be filed with the

  Clerk of the Court within 14 days of service of this report. Failure to file objections

  within the specified time waives the right to appeal any judgment or order entered by

  the District Court in reliance on this Report and Recommendation. See 28 U.S.C.

  § 636(b)(1); Fed. R. Civ. P. 72(b)(2); Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d




                                               51
Case 1:17-cv-06965-RRM-MMH Document 52 Filed 06/14/19 Page 52 of 52 PageID #: 434




  Cir. 2008) (“[F]ailure to object timely to a magistrate[ ] [judge’s] report operates as a

  waiver of any further judicial review of the magistrate[ ] [judge’s] decision.”).

                                                    SO ORDERED.

                                                    /s/ Sanket J. Bulsara June 14, 2019
                                                    SANKET J. BULSARA
                                                    United States Magistrate Judge

  Brooklyn, New York




                                               52
